Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 1 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 2 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 3 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 4 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 5 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 6 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 7 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 8 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 9 of 10
Case 20-01022 Doc 25 Filed 05/14/20 Entered 05/14/20 18:15:22 Main Document Page 10 of
                                           10
